 



EXHIBIT 10.22
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS DOCUMENT
2007 Compensation Plan

     
To:
  Steven J. Martello
 
  Senior Vice President of Client Services  
Effective dates:
  January 1, 2007 to December 31, 2007

This document outlines your individual compensation package (“Compensation
Plan”) for calendar year 2007 including the at-risk components determined under
the Sales Compensation Plan below and the 2007 Executive Officer Bonus Plan.
Compensation Plan details and policies can be found in the Interwoven 2007 Sales
Compensation Plan and 2007 Executive Officer Bonus Plan documents, which will be
provided at your request.
All other terms and conditions of your employment are governed by your offer
letter and Interwoven policy.
In your role, you are responsible for the Interwoven’s worldwide services
organization. Interwoven reserves the right to change your responsibilities from
time to time and modify your Compensation Plan to take into account its business
needs.
COMPENSATION PACKAGE
Your Compensation Plan is comprised of a Base Salary and Incentive Pay, which is
an at-risk component of your overall compensation package. The Sales
Compensation Plan and the 2007 Executive Officer Bonus Plan outline the
guidelines under which you will be paid your Incentive Pay component.
Your on-target earnings for 2007 are $450,000.00. Your on-target earnings are
composed of the following:

  •   Annual Base salary of $250,000.00.     •   On target Incentive Pay of
$200,000.00.

From your actual earnings, we will subtract payroll deductions, all required
withholdings and other voluntary deductions you authorize Interwoven to make on
your behalf.
BASE SALARY
Your annual Base Salary will be paid to you ratably over the year in accordance
with Interwoven’s standard payroll practices.
INCENTIVE PAY
Your Incentive Pay will be calculated under the following Incentive Pay plans.
These Incentive Pay plans do not guarantee you a level of income.
      Sales Compensation Plan
Of your on-target Incentive Pay, $120,000.00 will be related to commissions for
Professional Services Revenues and $40,000.00 will be related to commissions for
Software License Bookings.
Commissions on revenue from maintenance, consulting and education services
(collectively “Professional Services Revenues”) be paid at the rates stated
below and will be earned upon recognition of revenue for those services by
Interwoven in accordance with generally accepted

 



--------------------------------------------------------------------------------



 



accounting principles and Interwoven’s revenue recognition policy. Professional
Services Revenues are subject to reduction for any returns, realization
adjustments or uncollectible accounts. Software License Bookings will be paid at
the rates stated below.
For Software License Bookings, credit will be received for the amount of revenue
that can be recognized in accordance with Interwoven’s revenue recognition
policy. If the recognition of revenue extends beyond the end of the then current
quarter, bookings credit will be received in the quarter when the revenue is
recognized. Such amounts are subject to reduction for carve-outs, any returns,
or uncollectible accounts as outlined in the Interwoven 2007 Sales Compensation
Plan.
The following commission rates will be applied to Professional Services Revenues
for purposes of computing quarterly commissions due for 2007:

                  Quarterly   Professional Services   License Bookings Quota
Attainment   Commission Rates   Commission Rates
 
               
Less than 96%
    [***] %     [***] %
96% to 97%
    [***] %     [***] %
98% to 99%
    [***] %     [***] %
100%
    [***] %     [***] %
101% to 103%
    [***] %     [***] %
104% to 106%
    [***] %     [***] %
107% to 110%
    [***] %     [***] %
Greater than 110%
    [***] %     [***] %

All quota achievement percentages will be rounded to the next whole number (>=
0.5 will be rounded up and < 0.5 will be rounded down).
Additionally, the commission rates above for Professional Services Revenues will
be multiplied by the following adjustment factors based on the Direct Margin
Percentage of the combined Maintenance, Consulting and Education organizations
achieved in a quarterly period:

          Direct   Adjustment Margin Percentage   Factor
>3% below target
    [***] %
3% below target
    [***] %
2% below target
    [***] %
1% below target
    [***] %
At target
    [***] %
1% above target
    [***] %
2% above target
    [***] %
3% above target
    [***] %
4% above target
    [***] %
>4% above target
    [***] %

Direct Margin Percentage is defined as recognized Professional Services Revenue
less the direct expenses to acquire and provide the maintenance, consulting and
educational services.

 



--------------------------------------------------------------------------------



 



Your quota for the period January 1, 2007 to December 31, 2007 is $[***] for
Professional Services Revenues and $[***] for Software License Bookings as
follows:

          Professional   Software Services Revenues   License Bookings
$[***] for Q1 2007
  $[***] for Q1 2007
$[***] for Q2 2007
  $[***] for Q2 2007
$[***] for Q3 2007
  $[***] for Q3 2007
$[***] for Q4 2007
  $[***] for Q4 2007

Your Direct Margin Percentage targets for the period January 1, 2007 to
December 31, 2007 are as follows:

  •   [***]% for first quarter of 2007     •   [***]% for the second quarter of
2007     •   [***]% for the third quarter of 2007     •   [***]% for the fourth
quarter of 2007

By way of example, if Professional Services Revenues for the first quarter of
2007 were $[***] (an achievement of 101% of quota) and the direct gross margin
was [***]%, your commission due would be computed as follows:
     (($[***] times [***]%) times [***]% margin adjustment factor) or $[***].
Further, if Software License Bookings for the first quarter of 2007 were $[***]
(an achievement of 100% of quota), your commission due would be computed as
follows:
     ($[***] times [***]%) or $[***].
2007 Executive Officer Bonus Plan
Of your on-target Incentive Pay, $40,000.00 will be related to amounts due under
the 2007 Executive Officer Bonus Plan and calculated in accordance with that
plan. Such amounts may be allocated to MBO objectives.
Please acknowledge your acceptance with this Compensation Plan by signing below.
Have a great 2007!

             
Read and accepted:
      Signed:    
 
           
/s/ Steven J. Martello
 
Steven J. Martello
      /s/ Joseph L. Cowan
 
Joseph L. Cowan     
Senior Vice President of Worldwide Services
      Chief Executive Officer    
Interwoven, Inc.
      Interwoven, Inc.    

***Confidential treatment has been requested with respect to the information
contained within the “[***]” markings. Such marked portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

 